Citation Nr: 1032973	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1946 to March 
1949 and September 1950 to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied service connection for PTSD.  The Board remanded this case 
in March 2010, as the Veteran had requested a hearing on his VA-
Form 9.  The Veteran was scheduled for a hearing in June 2010 but 
failed to report or indicate any desire to reschedule.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The record shows a probative diagnosis of PTSD related to the 
Veteran's combat stressors during his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 4.125(a) (2009); 38 C.F.R. 
§ 3.304(f) (effective July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the 4th Edition of the Diagnostic and Statistical Manual of 
the American Psychiatric Association (DSM IV); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see 38 U.S.C.A. § 1154(b); see also Cohen v. Brown, 10 
Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Regardless of whether the veteran is determined to have engaged 
in combat, a veteran is still required to show evidence of a 
current disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to conform 
to the standards set forth in the DSM IV and must be supported by 
the findings on the examination report.  The criteria for a 
diagnosis of PTSD are significantly revised in DSM IV.  In 
particular, the person's response to the stressor is no longer 
based solely on usual experience and response.  Rather, it is 
geared to the specific individual's actual experience and 
response.

If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, the new regulation applies to this claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served during World War II and the Korean War and 
received shell fragment wounds from enemy fire in the right upper 
arm, right thigh, and left hand finger.  During his first period 
of service, he was a Light Machine Gunner.  During his Korean 
service, he was a Rifle Man with an Infantry Regiment.  For his 
service, he received, among other awards, a Purple Heart with 
First Oak-Leaf Cluster and a Combat Infantryman Badge.

During treatment at a Vet Center in January 2008, the Veteran 
described multiple and horrific combat experiences including 
seeing Americans wounded and killed in action, and many civilians 
killed, though he could not remember their names.  He was an 
assistant machine gunner and ammunition bearer and after the 
machine gunner was shot through the leg, the Veteran was made the 
machine gunner.  He was sitting down after taking a hill and was 
hit by shrapnel from a booby trap in the small finger of the left 
hand losing the tip of the finger.  He was wounded in action 
again about two weeks later by another booby trap and was hit in 
the upper right arm and right thigh.  A VA examination in January 
2009 also generally notes exposure to multiple traumatic events 
while serving in the military, which involved threat of death to 
himself and others around him.   

As the Veteran's personnel records confirm that the Veteran had 
combat experience during his military service, and his reported 
stressors are consistent with combat experience, the Veteran's 
lay testimony regarding the reported stressors are accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

The next issue is whether the Veteran has a diagnosis of PTSD 
related to his in-service military stressors.

Initially, it should be noted that there is no diagnosis of PTSD 
within one year of discharge from service.  Thus, the presumptive 
regulations under 38 C.F.R. §§ 3.307, 3.309 are not for 
application.

The negative evidence consists of a December 2007 VA examination 
report, which shows the Veteran had combat experience during 
military service but did not have intense fear, feelings of 
hopelessness or horror, or other significant emotional reactions 
as a result of the stressors.  He could not recall events that he 
considered stressors but reported being involved in significant 
combat.  The examiner found that the Veteran did not meet the 
DSM-IV stressor criterion or the DSM-IV stressor criteria for a 
diagnosis of PTSD.  The examiner was reportedly a 
neuropsychologist.

In June 2008, the Veteran requested a Spanish-speaking 
compensation and pension examiner.

A January 2009 VA examination report notes that the Veteran was a 
Hispanic divorced individual and that his report of military 
history was very consistent with his report during his last 
compensation and pension examination.  He reported that he served 
in the Korean War as a machine gunner in 1951 and 1952 and that 
during that service he came under small arms and mortar attack on 
numerous occasions, including two occasions in which he was 
wounded and hospitalized for several weeks.  He denied 
experiencing intense fear, hopelessness, or horror during these 
events.  He reported that in spite of experiencing numerous 
stressful combat-related events while serving in the military, he 
did not experience lasting psychological reactions, nor did he 
ever experience symptoms meeting the criteria for PTSD.  
Furthermore, the Veteran denied impairment in his psychosocial 
functioning related to his military service.  The examiner 
assessed that the Veteran reported exposure to multiple traumatic 
events while serving in the military, which involved threat of 
death to himself and others around him, and to which he responded 
with intense fear, helplessness, and horror.  However, he denied 
experiencing symptoms consistent with a diagnosis of PTSD.  He 
reported experiencing mild re-experiencing symptoms (occasional 
intrusive daytime memories) with related increase in 
physiological arousal; but denied a history of experiencing 
clinically significant avoidance or hyperarousal symptoms.  The 
Veteran scored a 26 on a clinical test, which was considerably 
below the suggested cutoff for PTSD (50).  He scored a 13 on 
another clinical test, which was consistent with mild depression.  
The diagnostic impression was no Axis I diagnosis.  

The examiner found that based on the Veteran's report and despite 
the fact that the Veteran experienced extremely stressful events, 
which involved threat of death to himself and others around him, 
he did not respond with intense fear, helplessness, and horror, 
and had not experienced lasting psychological distress.  Nor had 
he ever experienced symptoms meeting the criteria for PTSD.  
Furthermore, the Veteran denied any impairment in his 
psychosocial functioning related to his military service.  No 
PTSD or other psychiatric symptoms were identified that required 
medication or other treatment, or interfered with occupational 
and social functioning.  

The examiner's credentials were not provided.

The Veteran submitted another statement in March 2009 that he 
wanted an examiner who spoke Spanish and did not use words he did 
not understand.  He said that the previous examiner never talked 
to him and gave him forms that he did not understand.

The positive evidence consists of Vet Center treatment records 
dated from January 2008 to April 2008.  In January 2008, the 
Veteran was described as a Korean War combat veteran who was 
wounded in action twice and described symptoms of PTSD on intake.  
He reported nightmares, anxiety, intrusive memories, and stress 
on a weekly basis, two to three times per week, and an increase 
in stress in caring for his wife.  He got up two to three times 
per night and could not fall back to sleep due to episodic 
nightmares related to combat.  He was very emotional when 
discussing combat.  He reportedly had a difficult time expressing 
emotions and better described PTSD symptoms in Spanish.  He 
endorsed "pesadillas" (nightmares), "tristeza" (depression), 
and "malas memorias" (intrusive memories).  The Axis I 
diagnosis was PTSD.  The report was signed by an individual with 
a Masters of Social Work.  The Veteran had ongoing treatment for 
PTSD symptoms from January 2008 to June 2008 at the Vet Center.  
It was noted that his wife died during this period.

The medical evidence in this case is relatively equally-balanced 
in terms of evidence for and against the service connection claim 
for PTSD.  There are two medical opinions that the Veteran does 
not have PTSD and one medical opinion that the Veteran does.  On 
the face of these opinions there is no reason shown to value one 
opinion over the others, as all examiners provided a clinical 
rationale for the opinions on whether or not the Veteran had 
PTSD, reviewed the Veteran's military history, took the history 
as reported by the Veteran, and clinically evaluated the Veteran.

While the December 2007 VA examiner was a neuropsychologist and 
the Vet Center examiner has a Master's degree in social work, 
this does not, in and of itself, mean that the psychologist's 
opinion should be valued more than the social worker's opinion.  
Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that 
an examination required under 38 U.S.C.A. § 5103A may be 
conducted by a nurse practitioner, rather than a physician).  
Generally, a person need only be a licensed health care 
practitioner to be considered competent to provide medical 
evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); but see 
Black v. Brown, 10 Vet. App. 279, 283-284 (1997) (A nurse's 
opinion regarding the etiology of her husband's disability was 
not probative medical evidence because she had no special 
knowledge regarding her husband's condition and she did not 
provide treatment to him.).  As both the social worker and the 
neuropsychologist had clinical experience evaluating mental 
health problems in veterans, they are both considered qualified 
to offer an opinion on whether the Veteran suffered from PTSD.  
Moreover, the social worker actually treated the Veteran for an 
extended period of time.

The record also shows that there was a language barrier during 
the VA examinations that was not shown on examination at the Vet 
Center.  The Veteran reported multiple times that he wanted a VA 
examination conducted by someone who could speak Spanish, but his 
requests were not met.  He indicated that he could not understand 
the forms that were given to him or the words used by the 
examiner to communicate with him.  The Vet Center records also 
note that the Veteran had difficulty describing his emotions and 
better described his PTSD symptoms in Spanish.  The social worker 
went on to interpret some of his reported symptoms into English 
including, nightmares, depression, and intrusive memories.  Thus, 
the Vet Center social worker presumably spoke Spanish and was 
able to accommodate the Veteran in this regard.  Further, it is 
worth noting that the January 2009 VA examination report noted 
that the Veteran was divorced, while the Vet Center records 
clarified that the Veteran's wife actually had died in 2008.  The 
language barrier makes the VA examiners' assessments that the 
Veteran did not report the symptoms that would meet the criteria 
for a PTSD diagnosis less probative.

Last, a VA hospital record dated in January 1962, approximately 
10 years after discharge from service, notes that the Veteran was 
diagnosed with mild anxiety reaction.  Thus, this shows some 
indication that the Veteran had mild mental health problems as 
far back as 1962.

As the record shows a probative diagnosis of PTSD related to 
combat stressors in service, the medical evidence is at least 
equally-balanced, if not in favor of the Veteran's claim.  
Therefore, any doubt is resolved in the Veteran's favor, and 
service connection for PTSD is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303.

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for PTSD is granted, subject to 
the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


